IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF OREGON

PORTLAND DIVISION
COLBY LEE APLIN, No, 3:18-cv-01124-MO
Plaintiff, OPINION AND ORDER
V.
RYAN GARRICK et al.,
Defendants.
MOSMAN, J.,

This matter comes before me on a Motion for Summary Judgment [28] filed by all
defendants. For the reasons below, I GRANT Defendants’ Motion for Summary Judgment [28]
without prejudice.

LEGAL STANDARD

Summary judgment is appropriate if there is no genuine dispute of material fact, viewing
the evidence in the light most favorable to the nonmoving party. Fed. R. Civ. P. 56(a). A
genuine dispute of a material fact is “one that could reasonably be resolved in favor of either
party.” Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004). The initial burden for a
motion for summary judgment is on the moving party to identify the absence of a genuine issue
of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once that burden is

satisfied, the burden shifts to the non-moving party to demonstrate, through the production of

1 — OPINION AND ORDER

 

 
evidence, that there remains a “genuine issue for trial.” Jd. at 324 (quoting Fed. R. Civ. P.
56(e)).

The nonmoving party may not rely on the pleading allegations or “unsupported
conjecture or conclusory statements.” Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1112
(9th Cir. 2003); Brinson v. Linda Rose Joint Venture, 53 F.3d 1044, 1049 (9th Cir. 1995) (citing
Fed. R. Civ. P 56(e)). All reasonable doubts and inferences to be drawn from the facts are to be
viewed in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986). A district court should “construe liberally motion papers
and pleadings filed by pro se inmates.” Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).

DISCUSSION

Defendants argue they are entitled to summary judgment because Plaintiff Colby Aplin
failed to exhaust her available prison administrative remedies on her claims as required by the
Prison Litigation Reform Act (““PLRA”). Defendants also argue that Ms. Aplin’s claims fail on
the merits because Defendants did not violate any of Ms. Aplin’s constitutional rights. Because I
agree that Ms. Aplin has failed to exhaust her administrative remedies, I do not address the
question of the merits of Ms. Aplin’s claims.

Defendants assert they are entitled to summary judgment on Ms. Aplin’s claims because
Ms. Aplin failed to exhaust her available administrative remedies before filing this action. The
PLRA requires that prisoners exhaust all available prison administrative remedies before filing
an action with respect to prison conditions under any federal law. 42 U.S.C. § 1997e(a).
Exhaustion requires appealing the grievance decision to the highest level within the grievance
system. Bennett v. King, 293 F.3d 1096, 1098 (9th Cir. 2002). Individuals who are prisoners at

the time they file suit must comply with the PLRA’s exhaustion requirements. Talamantes v.

2 —- OPINION AND ORDER
Leyva, 575 F.3d 1021, 1023-24 (9th Cir. 2009). Prisoners must exhaust administrative remedies
before filing suit, not during the course of the action. McKinney v. Carey, 311 F.3d 1198, 1199
(9th Cir. 2002).

The Multnomah County Sherriff’s Office (““MCSO”) has a grievance process to address
inmate concerns. Bugard Decl. [29] at 27-28. The grievance must be specific about the incident
at issue, including the date, time, and names of the staff members involved. Jd. Prisoners can
address one event per grievance and must file the grievance within five days of the incident. Id.
Defendants have provided evidence that Ms. Aplin filed two grievances related to the claims in
her complaint and did not appeal either. Defs.’ Mot. for Summary J. [28] at 5-6.

Ms. Aplin’s Response [43] alleges that Defendants did not serve their Motion for
Summary Judgment at her correct address. I find this unpersuasive. Ms. Aplin filed a Notice of
Change of Address [23] on the docket on February 11, 2019. Defendants filed their Motion for
Summary Judgment on April 10, 2019, serving Ms. Aplin at the address listed in the February
11. Mot. for Summ. J. [28]. Ms. Aplin then filed another Notice of Change of Address [40] on
May 10, 2019. Defendants served their Motion for Summary Judgment at the address that was
on record for Ms. Aplin at the time they served her.

Additionally, Ms. Aplin attached to her Declaration [44] a grievance regarding her mail
claim, which she did appeal. Aplin Decl. [44] Ex. 1 at 2-3. This grievance was filed in April
2019 regarding an incident that took place in March 2019. Id. The PLRA requires that prisoners
exhaust administrative remedies before filing suit, not during the action. McKinney, 311 F.3d at
1199, Ms. Aplin was a prisoner when she brought this action; she filed her Complaint on June

26, 2018, and filed her Amended Complaints on August 23 and October 24, 2018. [7, 11].

3 ~ OPINION AND ORDER

 
Accordingly, the April 2019 grievance was filed after the action had been filed. Ms. Aplin did
not file grievances related to any of her other claims.

Even construing Aplin’s filings liberally and viewing the facts in a light most favorable to
her, Ms. Aplin has failed to demonstrate that she exhausted her administrative remedies. The
evidence shows that Aplin did not exhaust her available prison administrative remedies on any of
her claims. Accordingly, Defendants are entitled to summary judgment.

CONCLUSION

For the aforementioned reasons, [ GRANT Defendants’ Motion for Summary Judgment
[28] and dismiss Ms. Aplin’s claims without prejudice. Ms. Aplin may file an amended
complaint within twenty-one days of this order. Failure to file an amended complaint will result
in dismissal of this action. In light of my decision granting Defendants’ Motion for Summary
Judgment [28], [DENY Ms. Aplin’s Motion for Summary Judgment [57], Motion for Name
Correction [53], and Motion for Subpoena [75] as moot. Additionally, I DENY Ms. Aplin’s

Motion for Protective Order [48].

IT IS SO ORDERED.

DATED this__ (day of July 2019. AMA N iA fo

MICHAEL W. MO MAN
Chief United States District Judge

4 — OPINION AND ORDER
